Title: From John Adams to the Massachusetts Council, 13 September 1779
From: Adams, John
To: Massachusetts Council


     
      May it please your Honours
      Braintree Sept. 13. 1779
     
     While I resided at Paris, I had an opportunity of procuring from London, exact Information, concerning the British Whale Fishery on the Coast of Brazil, which I beg Leave to communicate to your Honours, that if any Advantage can be made of it, the Opportunity may not be lost.
     The English, the last Year and the Year before, carried on, this Fishery to very great Advantage, off of the River Plate, in South America in the Latitude Thirty five South and from thence to Forty, just on the Edge of Soundings, off and on, about the Longitude Sixty five, from London. They had Seventeen Vessells in this Fishery, which all Sailed from London, in the Months of September and October. All the Officers and Men, are Americans.
     The Names of the Captains are Aaron Sheffield of Newport,Goldsmith and Richard Holmes from Long Island, John Chadwick, Francis May, Reuben May, John Meader, Jonathan Meader, Elisha Clark, Benjamin Clark, William Ray, Paul Pease, Bunker Fitch, Reu­ben Fitch, Zebbeda Coffin, and another Coffin,Delano, Andrew Swain, William Ray, all of Nantuckett, John Lock, Cape Cod. Four or five of these Vessells went to Greenland. The Fleet Sails to Greenland, yearly, the last of February, or the Beginning of March.
     There was published, the Year before last, in the English Newspapers, and the Same Imposture was repeated last Year, and no doubt will be renewed this, a Letter from the Lords of the Admiralty to Mr. Dennis De Berdt in Colman Street, informing him, that a Convoy should be appointed to the Brazil Fleet. But this, I had certain Information, was a Forgery calculated merely to deceive American Privateers, and that no Convoy was appointed, or did go with that Fleet, either last Year, or the Year before.
     For the Destruction or Captivity of a Fishery so entirely defenceless, for not one of the Vessells has any Arms, a single Frigate or Privateer of Twenty four, or even of Twenty Guns, would be sufficient. The Beginning of December, would be the best Time to proceed from hence, because the Frigate would then find, the Whaling Vessells nearly loaded. The Cargoes of these Vessells, consisting of Bone and Oyl, will be very valuable, and at least four hundred and fifty of the best kind of Seamen, would be taken out of the Hands of the English, and might be gained into the American service to act against the Ennemy. Most of the Officers and Men wish well to this Country, and would gladly be in its service, if they could be delivered, from that they are engaged in. Whenever an English Man of War, or Privateer, has taken an American Vessell, they have given to the Whalemen among the Crew, by order of Government, their Choice, either to go on Board a Man of War, and fight against their Country or go into the Whale Fishery; such Numbers have chosen the latter as have made up the Crews of these seventeen Vessells.
     I thought it my Duty to communicate this Intelligence to your Honours, that if So profitable a Branch of Commerce, and so valuable a Nursery of Seamen, can be taken from the English it may be done. This state has a peculiar Right and Interest to undertake the Enterprise, as almost the whole Fleet, belongs to it.
     I have the Honour to be, with the highest Consideration, your Honours most obedient & most humble servant
     
      John Adams
     
     
     In Council Sept. 14. 1779
     Read and sent down
     
      John Avery D Secy.
     
     
     In the House of Representatives Sept. 13 1779
     Read—and the House being first enjoined secresy on the subject matter thereof—Orderd That the Honbl. General Warren, and Mr. Caleb Davis of Boston, with such as the Honble. Board shall join be a Committee to consider the same—and report what is proper to be done thereon.
     Sent up for Concurrence
     
      John Hancock Spkr.
     
     
     In Council Sept. 14. 1779
     Read and Concurred and Moses Gill Eqr. is joined.
     
      John Avery D Secy.
     
    